                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

NITA COWEN                                                                         PLAINTIFF

v.                               Case No. 5:19-cv-00080 KGB

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and REID
ROBERTSON, Insurance Agent                                                     DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint motion to dismiss (Dkt. No. 23). In the motion, the

parties represent that they have resolved this matter and request that this case be dismissed with

prejudice. Accordingly, the Court grants the parties’ joint motion to dismiss. The Court dismisses

with prejudice plaintiff Nita Cowen’s claims in this case. The Court denies as moot all other

pending motions (Dkt. Nos. 6, 9).

       It is so ordered this 8th day of January, 2020.



                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
